DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Arguments to the Claim Rejections – Prior Art
Applicant's arguments filed 21 October, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments presented at page 7, are directed to unexpected results/criticality of the geometrical configuration of the fins. The Examiner is not persuaded by such allegations. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992). Applicant notes paragraphs 70, 78, and 95 of the instant application’s specification to support allegations that the geometric configuration of the heat dissipating elements give rise to these results, such that the results are unexpected and unobvious to the prior art. However, the Examiner, respectfully, disagrees with Applicant’s conclusions and assertions. Particularly, paragraph 70 generically provides that fins, not a particular geometry of the fins or structure of the fins, “under normal conditions for long periods of time without solid deposits being formed”. While, presence of a property not possessed by the prior art is evidence of nonobviousness. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). See MPEP§ 716.02(a) – III. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) “The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.” See MPEP§ 2145-II.  NAKAGAWA teaches the use of fins, i.e. heat dissipating elements, within the thermal fluid to provide thermal heat transfer, such that NAKAGAWA would be provided the additional advantages. Second, paragraph 95 is directed to the configuration based on hydraulic dimeter of the resulting channels due to the fins. Again, such advantages are not commensurate with the features of claim 1 or the particular geometrical and structure claimed by the fins of claim 1.  This is evidenced by the following paragraphs 96-102. As such, Applicant has not met the burden of establishing unexpected results, as Applicant has not provided a nexus between the claimed invention and the unexpected results. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." See MPEP§ 716.02(d). As such, the Examiner is not persuaded to unexpected results of the geometry of the fins, as claimed, and thereby, presents the rejections herein.
Similarly, Applicant alleges the configuration of the positioning of the fins within claim 1 are associated with advantages of minimizing pressure drop, so as to reduce the probability that precipitates are generated, at page 8. However, again, the pressure drop is associated with the connection to the hydraulic dimeter resulting from the fins, not the positioning of the fins relative to the entry and exit of the thermal fluid along a shorter side of the rectangular configuration. This is evidenced by paragraphs 95-102, at least, of the present invention’s specification. As such, the evidence presented by the Applicant does not support unexpected results, based on the requirements of the Applicant’s burden of MPEP§ 716.02, and/or evidence of nonobviousness of the present invention over the prior art, i.e., NAKAGAWA. As such, the Examiner is not persuaded by Applicant’s allegations at page 8, for this reason.
At pages 9-10, Applicant alleges KOMINAMI does not disclose , at least, the transverse segment of the set of fins. However, the structure of the ribs (24) form the U-turn portion of the channel (21) of which the two super imposed aluminum alloy thin plate wavy inner fins (23) further are provided at the second side of the heating plate (figure 10;par. 63), which provides correspondence and thermal communication with at least one part of the heat generation region (thermal communication through conduction through plate from contact with heat generation region on first side), so as to provide the three dissipating elements (combination of 24 and 23). Further, the ribs are formed of aluminum (par. 63). As such, KOMINAMI would further disclose wherein each of the three dissipating elements is intended for being located on a portion of the second side of the plate ( figure 10; par. 63), wherein each of the three dissipating elements comprises fins distributed according to a main direction (see annotated figure 10 of KOMINAMI), and wherein the three dissipating elements determining a family of routes according to a broken straight path from the inlet port to the outlet port (flow paths through the inlet let of the flow path, connected to inlet port, 15, are broken to the different flow paths provided by the second heat dissipating element, 24, prior to being distributed to the outlet leg of the flow path, connected to the outlet port, 16), such that the first and third dissipating element (sections of 23 along the inlet let and the outlet leg of the flow path) extend along a direction established by a larger side of the rectangular heating plate (figure 10), and the ends of the first and third dissipating elements (ends discharging or receiving fluid to the intermediate, second dissipating elements, 24) located on the opposite side of the inlet port (15) and the outlet port (16) have a termination, leaving a free area occupied by the second dissipating element (figure 10). More so, providing the chamfered termination of the first and third dissipating elements, resulting in an essentially triangular configuration of the second dissipating elements is provided no criticality by the Applicant (see par. 77 of the originally filed specification). As such, it would have been obvious for one having ordinary skill in the art to provide the first and third dissipating elements to be chamfered and the second dissipating elements essentially triangular in shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP§ 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, KOMINAMI, with the desired shapes of the dissipating elements due to a design choice. As such, Applicant’s assertions regarding the intermediate, second dissipating element are not persuasive, in view of the evidence provided by KOMINAMI. As such, the Examiner provides KOMINAMI teaches the claimed invention characterized by independent claim 1, at least.

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October, 2022 has been entered.

Disposition of Claims
Claims 1, 3-4, and 6-9 are pending.
Claims 2, 5, and 10-15 have been cancelled. 

Specification
The amendments to the abstract were received on 21 October, 2022.  These amendments are accepted. The objections to the abstract set forth at pages 13-14 of the Final Office Action mailed on 25 May, 2022 are withdrawn.  No new matter has been entered or presented with these amendments.

Claim Interpretation
Claims 1, 6, and 7 recite “dissipating elements”, which were noted in the Non-Final Office Action mailed on 31 January, 2022, at pages 5-8, and the Final Office Action mailed on 25 May, 2022, at pages 14-15, as invoking claim interpretation under 35 U.S.C. 112(f). These claims no longer invoke interpretation as set forth within the above-referenced Office Actions, as the claims no longer pass the three-prong test as set forth within MPEP §2181-I. Particularly, it is provided the dissipating elements comprise fins, so as to provide sufficient definite structure.
Further, as noted within the Final Office action mailed on the 25 May, 2022, the recitation of “means of at least one corrugated folded sheet attached to the heating plate” in claim 6 and “means of brazing” in claim 7, are not being interpreted as invoking claim interpretation under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first and third dissipating elements” and “the second dissipating element” in lines 24 and 26-28.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted the claims are directed to a first and third dissipating element of the three dissipating elements and a second dissipating element of the three dissipating elements.
Claims 3-4 and 6-9 depend from rejected claim 1, and thereby, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 6 recites the limitation "the plurality of dissipating elements” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted the claims are directed to a plurality of dissipating elements of the three dissipating elements.
Claim 7 recites the limitation "the plurality of dissipating elements” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted the claims are directed to a plurality of dissipating elements of the three dissipating elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, and 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAGAWA (EP 2562016 A1 – published in English on 27 February, 2013, and supplied on the IDS submitted on 8 July, 2020 by the Applicant), in view of KOMINAMI (US 2016/0069588 A1 – published 10 March, 2016).

As to claim 1, NAKAGAWA discloses a heating device (10) for use thereof in a vehicle and configured for heating a thermal fluid (par. 23), the heating device comprising (figure 4):
a chassis (20) comprising a separating plate (element 20 is a plate, as shown at least in figures 3-5);
an inlet port (31) for entry of the thermal fluid (par. 37);
an outlet port (32) for the exit of the thermal fluid wherein the inlet port is in fluid communication with the outlet port through a chamber (33; par. 34; par. 37); and
at least one heating plate (30) fixed to the chassis (par. 31-32) comprising on a first side a heat generation region (location of 38, which is in contact with PTC heater, 40; par. 32), and on a second side, opposite the first side,
wherein the heating plate has an essentially rectangular configuration (figure 3 and 7) with the inlet port (31) and outlet port (32) in correspondence with one of the sides of the rectangle (figures 3 and 7),
wherein the chamber for the thermal fluid (33) is defined between the separating plate and the second side of the heating plate (see annotated figure 4 of NAKAGAWA, above, in view of the designations of the separating plate and the second side of the heating plate),
wherein the heat generation region comprises at least one electrical resistor (40 – PTC heater, which includes PTC elements 41a-41c, in particular the electrodes; figure 4),
wherein the heating device further comprises three dissipating elements (33a, wherein as shown in figure 3 are provided with different sections, particularly four) with these dissipating elements being on the second side(figure 4) and positioned in correspondence and in thermal communication with at least one part of the heat generation region (thermal communication through conduction through plate from contact with heat generation region on first side), 
wherein the three dissipating elements are made of aluminum (par. 36),
wherein each of the three dissipating elements is intended for being located on a portion of the second side of the heating plate (see annotated figure 4 of NAKAGAWA, above, in view of the designations of the separating plate and the second side of the heating plate),
wherein each of the three dissipating elements comprises fins (par. 36) distributed according to a main direction (figure 3), and
wherein the three dissipating elements determine a family of routes according to a broken straight path from the inlet port to the outlet port (flow paths through the inlet let of the flow path, connected to inlet port, 31, are broken to the different flow paths provided by splitting of the dissipating elements, 33a, prior to being distributed to the outlet leg of the flow path, connected to the outlet port, 32), such that:
the first and the third dissipating element extend along a direction established by a larger side of the rectangle (figure 3), and
the ends of the first and third dissipating elements located on the opposite side wherein the inlet port and the outlet port (ends of the fins, 33a, which are at locations of the at least one interior fin group, 33a, and opposite to the inlet and outlets, 31 and 32) have a termination, leaving a free area occupied by the second dissipating element (central fin groups, 33a).

    PNG
    media_image1.png
    881
    1829
    media_image1.png
    Greyscale

Annotated Figure 4 of NAKAGAWA
However, NAKAGAWA does not disclose wherein the first and third dissipating elements have a chamfered termination shape, so as to provide the second dissipating elements having a triangular configuration, and the inlet port and outlet port being located on the smaller sides of the rectangle.
First, providing the chamfered termination of the first and third dissipating elements, resulting in an essentially triangular configuration of the second dissipating elements is provided no criticality by the Applicant (see par. 77 of the originally filed specification). As such, it would have been obvious for one having ordinary skill in the art to provide the first and third dissipating elements to be chamfered and the second dissipating elements essentially triangular in shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP§ 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, NAKAGAWA, with the desired shapes of the dissipating elements due to a design choice. 
Second, KOMINAMI teaches that in the art of heating devices associated with vehicles that have electric heating elements, that it is a known method to provide the inlet and outlet ports (15 and 16) at a shorter side of the rectangular shape of the heating plate, associated with the heating device (figures 1, 5, 7, and 10). This is strong evidence that modifying NAKAGAWA as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., directing entry and exit of fluid to the heating device). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify NAKAGAWA by KOMINAMI such that the inlet port and outlet port are in correspondence with one of the smaller sides of the rectangle, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of directing entry and exit of fluid to the heating device.

As to claim 3, NAKAGAWA, as modified, further discloses wherein the heat generation region(location of 38, which is in contact with PTC heater, 40) comprises a sub-region(position of the PTC elements, 41a-41c, in particular the electrodes, corresponding with the region of the heat generation region, as shown in figure 4, figure 7, and figure 8) formed by a plurality of electrical resistors(41a-41c, in particular the electrodes) configured as plurality of longitudinal bands distributed in parallel (par. 44; figures 1, 7, and 8) and interconnected with one another in parallel (par. 44; figures 1, 7,and 8), and wherein the sub-region is subdivided into a plurality of resistor sub-regions (position of the individual PTC elements, 41a-41c,in particular the electrodes, corresponding with distinct, subdivided, regions of the sub-region of the heat generation region, as shown in figure 4, figure 7, and figure 8).

As to claim 4, NAKAGAWA, as modified, further discloses wherein each resistor sub-region(position of the individual PTC elements, 41a-41c, in particular the electrodes, corresponding with distinct regions of the heat generation region, as shown in figure 4, figure 7, and figure 8) has an independent power supply (par. 44).

As to claim 8, NAKAGAWA, as modified, further discloses wherein the heating plate comprises:
a substrate (38) being formed of as a flat plate ( par. 43), wherein on the first side where the heat generation region is located, the heating device comprises at least one layer of dielectric material (non-compressible insulating layer; par. 44), located on the substrate (figure 4);
one or more electrical resistors located on the layer of dielectric material (par. 44); and
a protective layer (compressible heat conducting layer) located on the one or more electrical resistors (par. 44).

As to claim 9, NAKAGAWA, as modified, does not explicitly disclose wherein the substrate of the heating plate is made of stainless steel.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchange/heat transfer art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., thermal conductivity, thermal expansion, thermal cycling, compatibility with adjacent materials or fluids). This determination was denoted within the selection of a plastic material for the construction of a mechanical assembly resembling a common lipstick container except that the cosmetic body of sticklike form has a follower embedded in the lower end and is moved by turning a knob attached to the threaded stem disposed axially of and inside the cosmetic stick.  It was argued by the Appellant that, "applicant has had to select [plastic] for his particular purpose, even though it was cited by the Examiner that Anderson (US 2,506,984) showed a similar container molded from plastic.  The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.” Therefore, with regards to the present application, it would have been obvious for one having selected stainless steel material, as one having ordinary skill within the heat exchanger/heat transfer arts art knows to select the material based on thermal conductivity, thermal expansion, thermal cycling, and compatibility with adjacent materials or fluids.  

Claim 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KOMINAMI (US 2016/0069588 A1 – published 10 March, 2016).
As to claim 1, KOMINAMI discloses a heating device (1) for use thereof in a vehicle and configured for heating a thermal fluid (par. 58), the heating device comprising:
a chassis (22A) comprising a separating plate (element 22A is shown as a plate; see figure 10 and par. 63);
an inlet port (15) for entry of the thermal fluid (par. 61);
an outlet port (16) for the exit of the thermal fluid wherein the inlet port is in fluid communication with the outlet port through a chamber (par. 61, 63, and 65) for the thermal fluid; and
at least one heating plate (22B) fixed to the chassis (par. 63) comprising on a first side a heat generation region (side of 22B which is joined to the PTC heaters, 18, as shown in figures 3, 5, and 6; par. 61), and on a second side (interior side of 22B), opposite the first side,
wherein the heating plate has an essentially rectangular configuration with the inlet port and the outlet port in correspondence with one of the smaller sides of the rectangle (see figure 7 and 10),
wherein the chamber for the thermal fluid is defined between the separating plate and the second side of the heating plate (see annotated figures 6 and 10 of KOMINAMI of which the fluid circulates interior to the plates 22A and 22B; par. 61 and 63),
wherein the heat generation region comprises at least one electrical resistor (PTC heater, 18, which includes electrodes),
wherein the heating device further comprises three dissipating elements (23 and 24; par. 63) with these dissipating elements being on the second side(interior side of 22B where thermal fluid circulates; figure 10; par. 63) of the heating plate and positioned in correspondence and in thermal communication with at least one part of the heat generation region (thermal communication through conduction through plate from contact with heat generation region on first side),
wherein the three dissipating elements are made of aluminum (par. 63), 
wherein each of the three dissipating elements is intended for being located on a portion of the second side of the heating plate ( figure 10; par. 63), 
wherein each of the three dissipating elements comprises fins distributed according to a main direction (see annotated figure 10 of KOMINAMI), and 
wherein the three dissipating elements determining a family of routes according to a broken straight path from the inlet port to the outlet port (flow paths through the inlet let of the flow path, connected to inlet port, 15, are broken to the different flow paths provided by the second heat dissipating element, 24, prior to being distributed to the outlet leg of the flow path, connected to the outlet port, 16), such that:
 the first and third dissipating element (sections of 23 along the inlet let and the outlet leg of the flow path) extend along a direction established by a larger side of the rectangular heating plate (figure 10), and 
the ends of the first and third dissipating elements (ends discharging or receiving fluid to the intermediate, second dissipating elements, 24) located on the opposite side of the inlet port (15) and the outlet port (16) have a termination, leaving a free area occupied by the second dissipating element (figure 10). 

    PNG
    media_image2.png
    1074
    1011
    media_image2.png
    Greyscale

Annotated Figure 6 of KOMINAMI

    PNG
    media_image3.png
    805
    1371
    media_image3.png
    Greyscale

Annotated Figure 10 of KOMINAMI

KOMINAMI does not disclose wherein the first and third dissipating elements have a chamfered termination shape, so as to provide the second dissipating elements having a triangular configuration
However, providing the chamfered termination of the first and third dissipating elements, resulting in an essentially triangular configuration of the second dissipating elements is provided no criticality by the Applicant (see par. 77 of the originally filed specification). As such, it would have been obvious for one having ordinary skill in the art to provide the first and third dissipating elements to be chamfered and the second dissipating elements essentially triangular in shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP§ 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, KOMINAMI, with the desired shapes of the dissipating elements due to a design choice. 

As to claim 6, KOMINAMI, as modified, further discloses wherein the plurality of dissipating elements(such as 23 of the combination of 23 and 24) of the three dissipating elements with fins are configured by means of at least one corrugated folded sheet attached to the heating plate (par. 63).

As to claim 7, KOMINMAMI, as modified, further discloses wherein an attachment between the plurality of dissipating elements of the three dissipating elements (such as 23 of the combination of 23 and 24) are attached to the heating plate by means of brazing (par. 64).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/2/2022